Citation Nr: 1819990	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus type II (diabetes), to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2018.  A transcript from the hearing has been associated with the claims file.



FINDINGS OF FACT

1.  The September 2008 rating decision, which denied service connection for diabetes, is final.  Evidence received since the unappealed September 2008 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for diabetes mellitus.

2.  The Veteran performed duties in Vietnam and was presumptively exposed to herbicide agents during such service.

3.  The Veteran has a current diagnosis of diabetes and it is presumed that the diabetes resulted from his in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision denying service connection for diabetes is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2017).

2.  Evidence received since the September 2008 rating decision is new and material and the claim of entitlement to service connection for diabetes is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a)(2017).

3.  The criteria for service connection for diabetes are met.  38 U.S.C. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of Prior Claim

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  In a March 2003 rating decision, the Veteran was originally denied service connection for diabetes.  This decision was not appealed and became final.  Subsequently, the Veteran filed to reopen his claim for service connection, and it was denied in a September 2008 rating decision because there was no evidence the diabetes mellitus was related to service, including on a presumptive basis.  However, the Veteran's February 2018 hearing testimony providing additional details regarding the nature of his exposure to herbicides during service is adequate to constitute new and material evidence which directly relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for diabetes.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).




Entitlement to Service Connection

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.30(a).  In order to establish service connection, the evidence must generally show three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In addition to the foregoing service connection principles, 38 C.F.R. § 3.309(e) identifies specific diseases that shall be service-connected for those veterans who were exposed to an herbicide agent during active military, naval, or air service, even in the absence of any record of such disease occurring during service, provided that certain requirements under 38 U.S.C. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii) are met, and provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113  and 38 C.F.R. § 3.307(d) are also satisfied.  The diseases listed under 38 C.F.R. § 3.309(e) include diabetes mellitus, type II.  Subject to the foregoing, and absent affirmative evidence to the contrary, there is an additional presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a Veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C.10(q). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b).

Analysis

The Veteran's medical records show a diagnosis and history of treatment for diabetes and associated diabetic neuropathy since at least 2004.  Treatment has included a regimen of Metformin, diet, and exercise.

The Veteran has stated that he served as an aircraft repairman at the Nakhon Phanom RTAFB, and that he was also assigned security duties at the base.  The Veteran testified that both his repair and security duties required him to work around the perimeter of his base.  See April 2012 Statement from Veteran; February 2018 Hearing Transcript.  The Veteran has also stated that he had to go into Vietnam several times in order to recover aircraft, obtain aircraft parts, or to work on aircraft.  See Id.; May 2012 VA Psychiatric Examination.  Hence, the Veteran asserts, he had both boots on the ground Vietnam service, and service along the perimeter of a RTAFB, from which he should be presumed as having been exposed to herbicides.

The Veteran has also indicated that, while stationed at Nakhon Phanom, he was in such close proximity to B-52 carpet-bombing that he could feel the earth shake around him.  The Board notes that the RO has granted the Veteran entitlement to service connection for posttraumatic stress disorder (PTSD) based on exposure to this stressor.

Consistent with the Veteran's assertions and testimony, service personnel records show that the Veteran did have documented service at the Nakhom Phanom RTAB, and that he was assigned the military occupational specialty (MOS) of airframe repair technician at that time.

The Veteran's assertions that he was sent to Vietnam to retrieve aircraft parts are consistent with service department records that show that the Veteran served as an airframe repair technician in a RTAFB, in close proximity to Vietnam.  The evidence in the record tends to corroborate the Veteran's assertions, and does nothing to directly refute them.  As such, the Board finds that the weight of the evidence is at least in relative equipoise regarding whether or not the Veteran performed duties within Vietnam.

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran served in Vietnam and he may be presumed as having been exposed to herbicides during such service.  There is no evidence in the record that contradicts that presumption.  The evidence shows further that the Veteran has been treated for diabetes since at least 2004.  Here, the Veteran's diabetes is presumed as having resulted from his in-service herbicide exposure, and there is no medical opinion or other evidence in the record which refutes that presumption.  Accordingly, the Veteran is entitled to service connection for diabetes on a presumptive basis.  38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).


ORDER

Entitlement to service connection for diabetes is granted.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


